








Exhibit 10.12







Professional Services Agreement




This Professional Services Agreement (this “Agreement”) is entered into on
October 31, 2014 effective November 1, 2014 (the “Effective Date”), by and
between Partners Imaging Center of  Venice, LLC, a Florida limited liability
company (“Company”); and Partners Imaging Holdings LLC a Florida Limited
Liability Company (“Provider”); (each of Company and Provider may be referred to
as a “party”).




Background:




This Agreement is made pursuant to the Purchase Agreement (the "Purchase
Agreement") dated August 28, 2014 between Medical Imaging Corp. (as
"Purchaser"), and Partners Imaging Holdings LLC (as "Seller"), Partners Imaging
Center of Venice, LLC, Partners Imaging Center of Charlotte, LLC, Partners
Imaging Center of Naples, LLC, Richard M. Goldberg (a "Principal"), and Roman
Rozin (a "Principal"), under which Seller sold the interests in each Company to
Purchaser (the "Transactions").




The parties desire to engage Provider to provide radiology reading services for
patients of Company in accordance with this Agreement.




Now Therefore, in consideration of the mutual covenants, promises and agreements
hereinafter set forth, the parties hereto agree as follows:




1.

Engagement of Provider.  Company hereby engages Provider as the exclusive
provider of the Professional Services herein described to the Patients of
Company in accordance with this Agreement.




2.

Provider Obligations.




(a)

Professional Services.  Provider shall provide the Professional Services through
the Designated Physicians of Provider and its Affiliates.  Provider shall
provide the Professional Services via tele-radiology and shall not be required
to be on-site at Company’s office or facility. Company shall transmit each Study
for Professional Services through Company's PACS system.  Provider shall be
responsible for the timely interpretation and dictation of each Study provided
to Provider by Company.  Provider shall use commercially reasonable best efforts
to cause each Study to be interpreted and dictated by the Provider within
twenty-four (24) hours of the business day of receipt of such Study.  A Study
received on a Friday shall be interpreted and dictated by the following Monday
(or the next business day in the event of a legal holiday).  Provider and/or the
interpreting Designated Physicians or Substitute Physicians shall use best
efforts to notify Company immediately upon: (i) an interpretation of any Study
that reveals an immediate, life-threatening condition, (ii) an interpretation of
any Study that reveals an unanticipated significant condition, (iii) a request
by Company for a “STAT” report, or (iv) an interpretation of any Study that the
Designated Physicians or Substitute Physicians, by clinical judgment, deems
medically significant. In the event of a STAT call, Provider will use
commercially reasonable best efforts to dictate a report within 2 hours of being
notified of a STAT call.




(b)

Licensing; Medical Standards.  During the Term, the Designated Physicians shall
be duly licensed and qualified to practice medicine in the State of Florida, and
shall also maintain board certification in radiology.  All Professional Services
provided by the Designated Physicians shall be in accordance with the laws of
the State of Florida, the applicable standard of care in the community, and the
principles of medical ethics of the American Medical Association and the
American College of Radiology.




(c)

Availability.  Provider shall make its Designated Physicians available to
perform Professional Services on Monday through Friday between the hours of
8:00am – 5:00pm of each week during the Term, except as otherwise mutually
agreed by the parties.








- 1 -







--------------------------------------------------------------------------------




(d)

Non-Exclusive.  Nothing in this Agreement shall be construed to restrict
Provider from providing, or entering into other contracts or agreements to
provide professional services to other parties, including, without limitation,
providing professional services on behalf of other medical practices in the
community that compete with Company; provided, however, that any such activities
by Provider does not interfere with, or otherwise contravene, Provider
obligations hereunder or under the Purchase Agreement.




2.

Company Obligations.




(a)

Consideration.  Company shall pay Provider for the Professional Services
performed on the Patients, the consideration set forth on Schedule 2(a) which is
attached hereto and incorporated herein by reference (the “Consideration”).  The
Consideration shall be payable by Company to Provider on a monthly basis in
arrears within ten (10) business days of a Company’s receipt of an e-mailed or
other written invoice detailing the Professional Services rendered by Provider
in the preceding month (the “Invoice”).  Any late payments shall accrue interest
at the rate of one and one half percent (1½%) per month.  The parties believe
that the consideration payable hereunder constitutes fair market value within
the meaning of applicable health care laws, rules and regulations, and does not
take into account the volume or value of referrals or business otherwise
generated or which may be generated between the parties.




(b)

Exclusive Provider.  Company shall exclusively utilize Provider to perform the
Professional Services for its Patients.




(c)

Billings.  Company shall have the exclusive right to globally bill for both the
technical component and the professional component to all Patients.  All
billings to Patients for the professional component of each Study performed by
the Designated Physicians shall be automatically assigned to Company.




(d)

Imaging.  Company will, at its sole cost and expense, render the technical
component of all diagnostic imaging services to its Patients at its facility,
and provide diagnostic imaging films and other results to Provider for
interpretation or provide Provider with the capability to read the images or
results through teleradiology.




(e)

Licensure.  Company will at all times maintain in full force and effect all
requires and appropriate healthcare and other licenses and certifications for
the performance of its services to its Patients at its facility. This will
include licensure of technicians, equipment and the facility.




(f)

Provider shall provide copies of license and liability insurance for each
Designated Physician to the Company.




3.

Administration.




(a)

Nature of Relationship.  The parties to this Agreement are independent
contractors serving in a professional capacity.  Nothing contained in this
Agreement shall be interpreted as authorizing either party to control the means,
manner and method by which the other party exercises medical judgment, skill and
practice.  In the performance of Provider’s work and the duties and obligations
placed upon Provider under this Agreement, it is mutually understood and agreed
that Provider, its Designated Physicians and any Substitute Physicians are at
all times acting and performing as independent contractors and have no
contractual or agency relationship with Company.  This Agreement is not intended
to create a principal-agent, join venture, partnership or other similar
relationship between the parties.




(b)

Professional and Regulatory Standards.  Company, Provider, its Designated
Physicians and any Substitute Physician shall operate at all times in compliance
with all federal, state, and local laws, rules and regulations, and reasonable
methods of practice and procedure accepted and approved by the parties in
writing.








- 2 -







--------------------------------------------------------------------------------




(c)

No Fringe Benefits.  The parties acknowledge that the Designated Physicians and
any Substitute Physicians shall not be entitled to any Company fringe benefits
whatsoever under this Agreement, including, without limitation, health
insurance, disability insurance, life insurance, malpractice insurance, 401(k),
reimbursement for CME expenses, medical license and medical staff membership
fees, and dues for membership in societies and academies.  The Designated
Physicians and any Substitute Physicians shall not be paid time for any
vacation, holidays or sick days by Company.




(d)

Cooperation.  Company and Provider shall review and discuss as necessary the
ongoing implementation of this Agreement, to ensure that the provisions of this
Agreement are mutually respected and executed.  The parties shall use
commercially reasonable efforts to cooperate with each other in assisting each
other’s performance under this Agreement.




4.

Term and Termination.




(a)

Initial Term.  The term shall be for one (1) year, commencing on the Effective
Date (the “Initial Term”).  




(b)

Renewal Term.  Upon conclusion of the Initial Term, or any subsequent Renewal
Term, this Agreement shall automatically renew for an additional term of one (1)
year (each a “Renewal Term”) (the applicable Initial Term and any Renewal
Term(s) may be referred to herein as the “Term”).




(c)

Termination After Initial Term by Either Party.  After the 1st anniversary of
this Agreement, either party may cancel this Agreement with 30 days advance
written notice of cancellation to the other party.




(d)

Termination by Provider.  Provider may terminate this Agreement immediately by
written notice to Company upon the occurrence of any of the following events:  




(i)

Company’s failure to pay any amount due hereunder if such non-payment continues
in whole or in party for more than ten (10) days after written notice of
non-payment to Company;




(ii)

failure of Company to maintain the insurance required pursuant to this Agreement
and such failure continues for a period in excess of 30 days after Company's
receipt of written notice of said failure from Provider;




(iii)

Company's exclusion from participation in any Government Payor or Private Payor
program, or conviction, admission or imposition of penalties for any criminal or
civil offense relating to the provision of health care;




(iv)

Company commits an act of fraud or unethical practice;




(v)

Company fails to promptly and adequately perform the material duties of Company
under this Agreement and such failure continues for a period in excess of 30
days after Provider's written notice of said failure to Company;




(vi)

Company materially breaches any provision of this Agreement and such failure
continues for a period in excess of 30 days after Provider's written notice of
said failure to Company;




(vii)

the closure of Provider or cessation of its health care operations after 90 days
advance written notice by Provider to Company; and




(viii)

the sale of Provider, or all or substantially all of Provider's assets after 90
days advance written notice by Provider to Company.








- 3 -







--------------------------------------------------------------------------------




(e)

Termination by Company.  Company may terminate this Agreement immediately by
written notice to Provider upon the occurrence of any of the following events:




(i)

the failure of Provider to maintain the insurance required pursuant to this
Agreement and such failure continues for a period in excess of 30 days after
Company’s written request for proof of insurance to Provider;




(ii)

the Designated Physician and/or any Substitute Physician commits an act of fraud
or unethical practice;




(iii)

the Designated Physician and/or any Substitute Physician fails to promptly and
adequately perform the material duties under this Agreement and such failure
continues for a period in excess of 30 days after Company’s written notice of
said failure to Provider; and




(v)

the Designated Physician and/or any Substitute Physician materially breaches any
provision of this Agreement and such failure continues for a period in excess of
30 days after Company’s written notice of said failure to Provider;




(f)

No Limitation of Other Rights.  The exercise of the termination rights granted
to either party hereunder shall not limit or affect any other rights or remedies
of such party at equity or at law.




(g)

Rights Upon Termination; Survival of Provisions.  The termination of this
Agreement shall not affect a party's right hereunder as they existed prior to
termination.  If this Agreement is terminated for any reason, Company shall pay
Provider any Consideration earned, but not paid to Provider prior to such
termination.  All payment provisions shall survive the termination of this
Agreement.  All medical records provisions, restrictive covenants and indemnity
provisions shall survive the termination of this Agreement.




7.

Medical Records; Access.  




(a)

Company Records; Access by Provider.  Company shall maintain all medical records
of Company in accordance with all applicable state and federal statutes and
regulations, and agrees that all such medical records shall be maintained for a
period of not less than ten (10) years from each patient’s last date of service.
 As between Company, Provider, and the Designated Physicians, all financial
records, case histories, X-ray films, imaging studies (including Studies) and
files of any type concerning patients of Company, or concerning patients
consulted, interviewed, or treated and cared for by Provider and its Designated
Physicians or any Substitute Physicians, including but not limited to,
information regarding patient names, addresses, telephone numbers and payor type
(the “Medical Records”) shall at all times belong to and remain the property of
Company and Company shall be deemed the “records owner” under Florida law,
notwithstanding the subsequent termination or expiration of this Agreement.
 Provider shall be entitled to have reasonable access to copies of all reports,
Medical Records, and supporting documents prepared during the Term of this
Agreement in order to properly perform the Professional Services.  The right of
access to records and reports shall survive the termination of this Agreement if
needed for a dispute or a claim.  Notwithstanding the foregoing, neither
Provider, nor the Designated Physicians or any Substitute Physician, shall, at
any time, utilize any of the Medical Records or any information contained
therein for personal use or benefit or for the use or benefit of any person or
entity other than Company.  











- 4 -







--------------------------------------------------------------------------------



(b)

Governmental Agency Access.  Until the expiration of four (4) years after the
furnishing of Professional Services under this Agreement, upon written request
by the Secretary of the United States Department of Health and Human Services,
the United States Comptroller General, or any of their duly authorized
representatives, Provider and/or Company will make available the contracts,
books, documents, and records necessary to verify the nature and extent of the
costs of providing those services.  If either such party carries out any of the
duties of this Agreement through a subcontract with a value of Ten Thousand
Dollars ($10,000.00) or more over a twelve-month (12-month) period with a
related individual or organization, such contracting party agrees to include in
any such subcontract a clause permitting access by the Secretary, the
Comptroller General, and their representatives to the related subcontractor’s
books and records.  This Section 15(c) is included pursuant to and is governed
by the requirements of 42 USC § 1395x(v)(1)(I) and the regulations 42 CFR §§
420.300-420.304.  No attorney-client, accountant-client or other legal privilege
will be deemed to have been waived by virtue of this Agreement.  In the event of
a request for access, each such party agrees to notify the other party
immediately, to inform the other party as to what response will be made to the
request, and to provide the other party access to such books and records.
 Notwithstanding any provision in this Agreement to the contrary, Provider and
Company shall comply with lawful requests for access to records by federal,
state or local government agencies, unless otherwise ordered by a court or
administrative agency of competent jurisdiction.




8.

Professional Liability Insurance.




(a)

Provider.  During the Term, Provider shall, at Provider own expense, carry
professional liability (malpractice) insurance in the minimum amount of Two
Hundred Fifty Thousand Dollars ($250,000.00) for each claim and Seven Hundred
Fifty Thousand Dollars ($750,000.00) in the annual aggregate for the policy year
for the Designated Physicians. Such coverage shall include claims-made insurance
coverage for Designated Physician and any for a period of four (4) years
following the expiration or earlier termination of this Agreement or supply tail
coverage for this period.  Insurance policies maintained by Provider hereunder
shall apply on a primary basis.  Company shall not provide such insurance on
behalf of Provider, its Designated Physician nor shall it be liable for the
payment of any premiums on such insurance.  It shall be Provider responsibility
to ensure that such coverage exists.  Company shall, upon request, be provided
with evidence of such insurance and shall be notified immediately in the event
the Designated Physician’s or any insurance coverage is less than the
requirements of this Section 9(a).  Should Provider fail to provide Company with
documentation confirming such professional liability insurance, Company may
terminate the contract in accordance with Paragraph 7(d)(i).




(b)

Company.  During the Term, Company shall, at Company’s own expense, carry
professional liability (malpractice) insurance in the minimum amount of will be
$1,000,000 per occurrence and $3,000,000 in the aggregatetin the annual
aggregate for the policy year, which coverage may be a combination of
professional and entity liability coverage Such coverage shall include
claims-made insurance coverage for Designated Physician and for a period of four
(4) years following the expiration or earlier termination of this Agreement or
supply tail coverage for this period.  Provider shall not provide such insurance
coverage on behalf of Company nor shall it be liable for the payment of any
premiums on such insurance. It shall be Company’s responsibility to ensure that
such coverage exists.  Company shall provide Provider with evidence of such
insurance at the reasonable request of Provider.  Provider shall be notified
immediately in the event Company’s insurance coverage is less than the
requirements of this section 9(b).  Should Company fail to provide Provider with
documentation confirming such professional liability insurance, Provider may
terminate the contract in accordance with Paragraph 7(c)(i).




9.

Indemnification.




(a)

Provider.  Except as otherwise covered by Provider’s and/or Designated
Physician’s insurance, Provider hereby agrees to indemnify and save and hold
harmless Company (including all of its physicians, agents, shareholders,
officers and directors), from and against any and all claims, causes of action,
demands, charges, judgments, loss, damages or costs (including reasonable
attorneys’ fees) and other obligations and liabilities whatsoever which may
arise, directly or indirectly, as a result of, or in connection with, Provider’s
and its Designated Physician’s performance, non-performance, or material breach
of any provision of this Agreement, or of Provider’s and/or its Designated
Physician’s duties or obligations under this Agreement or as a result of
Provider’s and/or its Designated Physician’s actual or alleged negligence,
malpractice, improper or fraudulent billing, wrongful acts or omissions in
performing the requirements of this Agreement.





- 5 -







--------------------------------------------------------------------------------




(b)

Company.  Except as otherwise covered by Company’s insurance, Company hereby
agrees to indemnify and save and hold harmless Provider (including all of its
physicians, agents, shareholders, officers and directors) from and against any
and all claims, causes of action, demands, charges, judgments, loss, damages or
costs (including reasonable attorneys’ fees) and other obligations and
liabilities whatsoever which may arise, directly or indirectly, as a result of,
or in connection with, Company’s performance, non-performance, or material
breach of any provision of this Agreement, or of Company’s duties or obligations
under this Agreement or as a result of Company’s actual or alleged negligence,
malpractice, improper or fraudulent billing, wrongful acts or omissions in
performing the requirements of this Agreement.




10.

Restrictive Covenants.  For purposes of this Section, the term “Provider” shall
include the Provider's Designated Physician and any Substitute Physicians:




(a)

Confidential Information.  Provider agrees to keep in strict secrecy and
confidence, both during and after the Term, any and all information relating,
directly or indirectly, to Company, its business, or its Patients, Provider
assimilates or to which Provider has access during its engagement by Company and
which has not been publicly disclosed and is not a matter of common knowledge in
the fields of work of Company (collectively, “Confidential Information”).  The
parties agree that the term Confidential Information does not include
information that Provider can demonstrate:  (i) was in Provider’s possession
prior to its being furnished to such party under the terms of this Agreement,
provided the source of that information was not known by Provider to be bound by
a confidentiality agreement with, or other continual, legal or fiduciary
obligation of confidentiality to, Company; (ii) is now, or hereafter becomes,
through no act or failure to act on the part of Provider, generally known to the
public; or (iii) is rightfully obtained by Provider from a third party, without
breach of any obligation to Company.  Provider agrees that both during and after
the Term, Provider shall not, without prior written consent of Company, disclose
any such Confidential Information to any third party unless required to do so by
law.




(b)

Access to Confidential Information.  Notwithstanding the forgoing, each party
shall have access to, and may, at such party’s sole expense, make copies of the
Confidential Information of the other party to the extent such Confidential
Information is required pursuant to a valid subpoena, court order or other
compulsory legal process, is otherwise necessary for the defense of any private
or governmental action brought against the party, or is requested pursuant to an
audit of the Transcription Expenses.




(c)

Company Personnel and Providers.  During the Term, and for a period of two (2)
calendar years thereafter, the Designated Physician’s shall not, for the benefit
or on behalf of another, recruit, employ, contract, or procure the services of
any Company employee or provider without Company’s prior written consent.




(d).

Specific Performance.  Provider hereby acknowledges and agrees that any
violation by it of any provision of Section shall cause Company irreparable harm
and damage, and Provider further acknowledges and agrees that damages at law
shall be an insufficient remedy to Company if Provider violates the terms of
Section.  Accordingly it is agreed that Company shall be entitled, upon
application to a court of competent jurisdiction, to obtain injunctive relief to
enforce the provisions of such sections, which injunctive relief shall be in
addition to any other rights or remedies available to Company.  In any action or
proceeding by Company to obtain a temporary restraining order and/or preliminary
injunction, Provider hereby agrees to waive the necessity of Company’s posting
an injunction bond in order to obtain the temporary restraining order and/or
preliminary injunction.




11.

Compliance with Other Agreements.  




(a)

Provider represents and warrants that the execution of this Agreement by
Provider and performance by Provider and its Designated Physicians will not
conflict with or result in a breach of any agreement binding on Provider or a
Designated Physician.




(b)

Company represents and warrants that the execution of this Agreement by Company
and Company’s performance will not conflict with or result in a breach of any
agreement binding on Company.








- 6 -







--------------------------------------------------------------------------------




12.

General Provisions.




(a)

Defined Terms.  The defined terms used in this Agreement shall have the meanings
specified below or in the Section in which they first appear.




"Affiliate" means of a Person means any other Person that directly or indirectly
through one or more intermediaries controls, is controlled by, or is under
common control with such Person, where “control” (including the terms
“controlled,” “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct, as trustee, executor
or otherwise, or cause the direction of the management or policies of a Person,
whether through the ownership of voting securities, by contract, agreement or
otherwise.




"Designated Physician" shall mean a radiologist employed or otherwise engaged by
one or more of the imaging centers of Provider or its Affiliate whose licensing
and insurance information has been provided to the Company.




“Government” means any federal, state, local or foreign government or any court
of competent jurisdiction, administrative agency, regulatory body, commission or
other governmental authority or instrumentality, domestic or foreign.




"Government Payor" shall mean any Government agency or entity which is not a
party to this Agreement, but is contractually, or otherwise, obligated to pay
for the services provided to a Patient.




"Modality Study" shall mean the performance of the professional component of a
diagnostic imaging study.




"Patient" shall mean any outpatient of Company.




“Person” means an individual, corporation, partnership, limited liability
company, firm, joint venture, association, joint stock company, trust,
unincorporated organization or other entity, or any Government agency or entity
or quasi-Government body or regulatory authority.




"Private Payor" shall mean any individual, insurance company, health maintenance
organization, or any other non-Government Payor which is not a party to this
Agreement, but is contractually, or otherwise, obligated to pay for the services
provided to a Patient.




"Professional Services" shall mean the performance of the professional
componsent of a Study as further described in Section 1.




"Study" shall mean an MRI study, CT study, PET study, X-Ray study, Ultrasound
study, or other modality study performed without or with contrast, and if with
contrast, intravenous or intraarticular or X-Ray Primary Study or Overread
Study, as applicable.




"




"Term" shall mean the term of this Agreement as defined in Section 4 hereof.




"Transcription" shall mean transcription services rendered by Provider's third
party transcription service provider, MedScript, for the documentation of the
professional component of a Study.




(b)

Background.  The Background set forth in the beginning of this Agreement is true
and correct and incorporated herein by this reference.








- 7 -







--------------------------------------------------------------------------------




(c)

Patient Referrals.  Nothing contained in this Agreement shall require or
authorize Provider, the Designated Physician’s and/or any Substitute Physicians
to admit Patients to Company or otherwise to utilize Company as a precondition
to receiving the benefits set forth herein.




(d)

Change in Law.  In the event any changes in state or federal reimbursement laws
or regulations, or Government Payor or Private Payor payment schedules occur
during the term of this Agreement which materially affect either Provider or
Company, such affected party may request renegotiation of the applicable terms
of this Agreement by written notice to the other party.  If no new agreement is
reached within forty-five (45) days of receipt of such notice, then either party
may terminate this Agreement upon an additional sixty (60) days’ written notice.
 Provider and Company further agree that in the event that legislation is
enacted or a regulation is promulgated or a judicial or administrative decision
is rendered that affects, or may affect, the legality of this Agreement or
adversely affect the ability of either such party to perform its obligations or
receive the benefits intended hereunder, then, within ten (10) days following
notice by either such party of such event, each such party will negotiate in
good faith a substitute agreement to this Agreement which will carry out the
original intention of such parties to the extent possible in light of such
legislation, regulation, or decision.




(e)

Notices.  All notices and other writings required or permitted to be given under
the terms of this Agreement shall be hand delivered or mailed, postage prepaid
by certified or registered mail, return receipt requested, to the parties, as
follows:




To Provider

:

Provider Imaging Holdings LLC

Attn:  Richard Goldberg, M.D.

600 N Cattleman Road, Suite 100

Sarasota, Florida 34232




With a copy to:

Burgess, Harrell, Mancuso,

Colton & La Porta, P.A.

Attn: Donald Harrell, Esquire

1776 Ringling Boulevard

Sarasota, Florida 34236




To Company at:

Medical Imaging Corp.

Attn: Mitchell Geisler

#603-157 Adelaide St West

Toronto, ON, Canada

M5H 4E7







With a copy to:

Gelnbock Eiseman Assor Bell & Peskoe

Attn: Carl Van Demark, Esq

437 Madison Ave

New York, NY 10022




or to such addresses as the parties may hereafter designate in writing.




(f)

Successors and Assigns.  Except as provided otherwise in this Agreement, no
party may assign a right or delegate a duty under this Agreement without the
written consent of the other party.  All provisions of this Agreement are
binding upon, inure to the benefit of and are enforceable by or against the
parties and their respective heirs, executors, administrators or other legal
representatives and permitted successors and assigns.




(q)

Third-Party Beneficiary.  This Agreement is solely for the benefit of the
parties and their respective successors and permitted assigns, and no other
person has any right, benefit, priority or interest under or because of the
existence of this Agreement.





- 8 -







--------------------------------------------------------------------------------




(h)

Entire Agreement.  This Agreement, together with any schedules, exhibits,
appendices, and other attachments hereto, all of which are hereby incorporated
by reference and made a part of this Agreement, constitutes the entire agreement
between the parties, and supersedes all proposals, oral and written, and all
other communications between the parties in relation to the subject matter of
this Agreement.  The parties hereto agree that no warranties, inducements or
representations exist except as stated herein.




(i)

Amendments.  Amendments may be made to this Agreement only upon the mutual
consent and approval in writing by the parties.




(j)

No Waiver.  No waiver of a breach of any provision of this Agreement shall be
construed to be a waiver of any breach of any other provision.  No delay in
acting with regard to any breach of any provision of this Agreement shall be
construed to be a waiver of such breach.  Every right and remedy of each of the
parties shall be cumulative and any party, in its sole discretion, may exercise
any and all rights or remedies stated in this Agreement or otherwise available
at law or in equity.




(k)

Severability.  Each and every provision, section, subsection, paragraph, and
clause herein shall be separable from each and every other part hereof so that
the invalidity of any part hereof shall not affect the validity of the
remainder.




(l)

Attorneys’ Fees and Costs.  In any disputes arising out of, or in connection
with, this Agreement, the prevailing party shall be entitled to recover all
court costs and attorneys’ fees, including such costs and expenses incurred at
all levels of litigation, whether before or at trial, or on appeal.




(m)

Venue; Jurisdiction.  The parties agree that exclusive venue shall be in the
courts of Manatee County or Sarasota County, Florida for all disputes arising
out of this Agreement.  The parties each hereby consent to the jurisdiction of
such courts, agree to accept service of process by mail, and hereby waive any
jurisdictional or venue defenses otherwise available to them.




(n)

Governing Law; Venue; Jurisdiction.  This Agreement shall be governed by and
controlled by the laws of the State of Florida.




(o)

No Interpretation Against Draftsmen.  This Agreement shall not be interpreted
against or more strictly against a draftsman merely because of such party's role
in drafting this Agreement.




(p)

Headings.  Headings contained in this Agreement have been inserted herein only
as a matter of convenience and in no way define, limit, extend or describe the
scope of this Agreement or the intent of any provision hereof.




(q)

Number and Gender.  All pronouns and all variations thereof shall be deemed to
refer to the masculine, feminine or neuter, singular or plural, as the identity
of the person or persons or entity may require.




(r)

Authority.  Each party represents that the party has the requisite authority to
execute this Agreement.




(s)

Counterparts; Electronic Signature.  This Agreement may be executed in any
number of counterparts, all of which taken together shall constitute a single
Agreement.  A facsimile, e-mail, PDF or other electr4onic image of a signature
shall be deemed an original signature for all purposes.







[Signature Page Follows]





- 9 -







--------------------------------------------------------------------------------

[exhibit1012001.jpg] [exhibit1012001.jpg]





- 10 -







--------------------------------------------------------------------------------







Schedule 2(a)




Consideration




The Consideration for the performance of the Professional Services for a Patient
shall be as follows:




Seventy-Five Dollars ($75.00) for each MRI Study – whether with or without
contrast material (intravenous or intraarticular)




Fifty-Five Dollars ($55.00) for each CT Study - whether with or without contrast
material (intravenous or intraarticular)




Ninety-Five Dollars ($95.00) for each PET Study




Thirty-Five Dollars ($35.00) for each Ultrasound Study




Thirteen Dollars ($13.00) for each X-Ray Study.
































--------------------------------------------------------------------------------










Professional Services Agreement




This Professional Services Agreement (this “Agreement”) is entered into on
October 31, 2014 effective November 1, 2014 (the “Effective Date”), by and
between Partners Imaging Center of  Charlotte, LLC, a Florida limited liability
company (“Company”); and Partners Imaging Holdings LLC a Florida Limited
Liability Company (“Provider”); (each of Company and Provider may be referred to
as a “party”).




Background:




This Agreement is made pursuant to the Purchase Agreement (the "Purchase
Agreement") dated August 28, 2014 between Medical Imaging Corp. (as
"Purchaser"), and Partners Imaging Holdings LLC (as "Seller"), Partners Imaging
Center of Venice, LLC, Partners Imaging Center of Charlotte, LLC, Partners
Imaging Center of Naples, LLC, Richard M. Goldberg (a "Principal"), and Roman
Rozin (a "Principal"), under which Seller sold the interests in each Company to
Purchaser (the "Transactions").




The parties desire to engage Provider to provide radiology reading services for
patients of Company in accordance with this Agreement.




Now Therefore, in consideration of the mutual covenants, promises and agreements
hereinafter set forth, the parties hereto agree as follows:




1.

Engagement of Provider.  Company hereby engages Provider as the exclusive
provider of the Professional Services herein described to the Patients of
Company in accordance with this Agreement.




2.

Provider Obligations.




(a)

Professional Services.  Provider shall provide the Professional Services through
the Designated Physicians of Provider and its Affiliates.  Provider shall
provide the Professional Services via tele-radiology and shall not be required
to be on-site at Company’s office or facility. Company shall transmit each Study
for Professional Services through Company's PACS system.  Provider shall be
responsible for the timely interpretation and dictation of each Study provided
to Provider by Company.  Provider shall use commercially reasonable best efforts
to cause each Study to be interpreted and dictated by the Provider within
twenty-four (24) hours of the business day of receipt of such Study.  A Study
received on a Friday shall be interpreted and dictated by the following Monday
(or the next business day in the event of a legal holiday).  Provider and/or the
interpreting Designated Physicians or Substitute Physicians shall use best
efforts to notify Company immediately upon: (i) an interpretation of any Study
that reveals an immediate, life-threatening condition, (ii) an interpretation of
any Study that reveals an unanticipated significant condition, (iii) a request
by Company for a “STAT” report, or (iv) an interpretation of any Study that the
Designated Physicians or Substitute Physicians, by clinical judgment, deems
medically significant. In the event of a STAT call, Provider will use
commercially reasonable best efforts to dictate a report within 2 hours of being
notified of a STAT call.




(b)

Licensing; Medical Standards.  During the Term, the Designated Physicians shall
be duly licensed and qualified to practice medicine in the State of Florida, and
shall also maintain board certification in radiology.  All Professional Services
provided by the Designated Physicians shall be in accordance with the laws of
the State of Florida, the applicable standard of care in the community, and the
principles of medical ethics of the American Medical Association and the
American College of Radiology.  




(c)

Availability.  Provider shall make its Designated Physicians available to
perform Professional Services on Monday through Friday between the hours of
8:00am – 5:00pm of each week during the Term, except as otherwise mutually
agreed by the parties.








- 1 -







--------------------------------------------------------------------------------




(d)

Non-Exclusive.  Nothing in this Agreement shall be construed to restrict
Provider from providing, or entering into other contracts or agreements to
provide professional services to other parties, including, without limitation,
providing professional services on behalf of other medical practices in the
community that compete with Company; provided, however, that any such activities
by Provider does not interfere with, or otherwise contravene, Provider
obligations hereunder or under the Purchase Agreement.




2.

Company Obligations.




(a)

Consideration.  Company shall pay Provider for the Professional Services
performed on the Patients, the consideration set forth on Schedule 2(a) which is
attached hereto and incorporated herein by reference (the “Consideration”).  The
Consideration shall be payable by Company to Provider on a monthly basis in
arrears within ten (10) business days of a Company’s receipt of an e-mailed or
other written invoice detailing the Professional Services rendered by Provider
in the preceding month (the “Invoice”).  Any late payments shall accrue interest
at the rate of one and one half percent (1½%) per month.  The parties believe
that the consideration payable hereunder constitutes fair market value within
the meaning of applicable health care laws, rules and regulations, and does not
take into account the volume or value of referrals or business otherwise
generated or which may be generated between the parties.




(b)

Exclusive Provider.  Company shall exclusively utilize Provider to perform the
Professional Services for its Patients.




(c)

Billings.  Company shall have the exclusive right to globally bill for both the
technical component and the professional component to all Patients.  All
billings to Patients for the professional component of each Study performed by
the Designated Physicians shall be automatically assigned to Company.




(d)

Imaging.  Company will, at its sole cost and expense, render the technical
component of all diagnostic imaging services to its Patients at its facility,
and provide diagnostic imaging films and other results to Provider for
interpretation or provide Provider with the capability to read the images or
results through teleradiology.




(e)

Licensure.  Company will at all times maintain in full force and effect all
requires and appropriate healthcare and other licenses and certifications for
the performance of its services to its Patients at its facility. This will
include licensure of technicians, equipment and the facility.




(f)

Provider shall provide copies of license and liability insurance for each
Designated Physician to the Company.




3.

Administration.




(a)

Nature of Relationship.  The parties to this Agreement are independent
contractors serving in a professional capacity.  Nothing contained in this
Agreement shall be interpreted as authorizing either party to control the means,
manner and method by which the other party exercises medical judgment, skill and
practice.  In the performance of Provider’s work and the duties and obligations
placed upon Provider under this Agreement, it is mutually understood and agreed
that Provider, its Designated Physicians and any Substitute Physicians are at
all times acting and performing as independent contractors and have no
contractual or agency relationship with Company.  This Agreement is not intended
to create a principal-agent, join venture, partnership or other similar
relationship between the parties.




(b)

Professional and Regulatory Standards.  Company, Provider, its Designated
Physicians and any Substitute Physician shall operate at all times in compliance
with all federal, state, and local laws, rules and regulations, and reasonable
methods of practice and procedure accepted and approved by the parties in
writing.








- 2 -







--------------------------------------------------------------------------------




(c)

No Fringe Benefits.  The parties acknowledge that the Designated Physicians and
any Substitute Physicians shall not be entitled to any Company fringe benefits
whatsoever under this Agreement, including, without limitation, health
insurance, disability insurance, life insurance, malpractice insurance, 401(k),
reimbursement for CME expenses, medical license and medical staff membership
fees, and dues for membership in societies and academies.  The Designated
Physicians and any Substitute Physicians shall not be paid time for any
vacation, holidays or sick days by Company.




(d)

Cooperation.  Company and Provider shall review and discuss as necessary the
ongoing implementation of this Agreement, to ensure that the provisions of this
Agreement are mutually respected and executed.  The parties shall use
commercially reasonable efforts to cooperate with each other in assisting each
other’s performance under this Agreement.




4.

Term and Termination.




(a)

Initial Term.  The term shall be for one (1) year, commencing on the Effective
Date (the “Initial Term”).  




(b)

Renewal Term.  Upon conclusion of the Initial Term, or any subsequent Renewal
Term, this Agreement shall automatically renew for an additional term of one (1)
year (each a “Renewal Term”) (the applicable Initial Term and any Renewal
Term(s) may be referred to herein as the “Term”).




(c)

Termination After Initial Term by Either Party.  After the 1st anniversary of
this Agreement, either party may cancel this Agreement with 30 days advance
written notice of cancellation to the other party.




(d)

Termination by Provider.  Provider may terminate this Agreement immediately by
written notice to Company upon the occurrence of any of the following events:  




(i)

Company’s failure to pay any amount due hereunder if such non-payment continues
in whole or in party for more than ten (10) days after written notice of
non-payment to Company;




(ii)

failure of Company to maintain the insurance required pursuant to this Agreement
and such failure continues for a period in excess of 30 days after Company's
receipt of written notice of said failure from Provider;




(iii)

Company's exclusion from participation in any Government Payor or Private Payor
program, or conviction, admission or imposition of penalties for any criminal or
civil offense relating to the provision of health care;




(iv)

Company commits an act of fraud or unethical practice;




(v)

Company fails to promptly and adequately perform the material duties of Company
under this Agreement and such failure continues for a period in excess of 30
days after Provider's written notice of said failure to Company;




(vi)

Company materially breaches any provision of this Agreement and such failure
continues for a period in excess of 30 days after Provider's written notice of
said failure to Company;




(vii)

the closure of Provider or cessation of its health care operations after 90 days
advance written notice by Provider to Company; and




(viii)

the sale of Provider, or all or substantially all of Provider's assets after 90
days advance written notice by Provider to Company.








- 3 -







--------------------------------------------------------------------------------




(e)

Termination by Company.  Company may terminate this Agreement immediately by
written notice to Provider upon the occurrence of any of the following events:




(i)

the failure of Provider to maintain the insurance required pursuant to this
Agreement and such failure continues for a period in excess of 30 days after
Company’s written request for proof of insurance to Provider;




(ii)

the Designated Physician and/or any Substitute Physician commits an act of fraud
or unethical practice;




(iii)

the Designated Physician and/or any Substitute Physician fails to promptly and
adequately perform the material duties under this Agreement and such failure
continues for a period in excess of 30 days after Company’s written notice of
said failure to Provider; and




(v)

the Designated Physician and/or any Substitute Physician materially breaches any
provision of this Agreement and such failure continues for a period in excess of
30 days after Company’s written notice of said failure to Provider;




(f)

No Limitation of Other Rights.  The exercise of the termination rights granted
to either party hereunder shall not limit or affect any other rights or remedies
of such party at equity or at law.




(g)

Rights Upon Termination; Survival of Provisions.  The termination of this
Agreement shall not affect a party's right hereunder as they existed prior to
termination.  If this Agreement is terminated for any reason, Company shall pay
Provider any Consideration earned, but not paid to Provider prior to such
termination.  All payment provisions shall survive the termination of this
Agreement.  All medical records provisions, restrictive covenants and indemnity
provisions shall survive the termination of this Agreement.




7.

Medical Records; Access.




(a)

Company Records; Access by Provider.  Company shall maintain all medical records
of Company in accordance with all applicable state and federal statutes and
regulations, and agrees that all such medical records shall be maintained for a
period of not less than ten (10) years from each patient’s last date of service.
 As between Company, Provider, and the Designated Physicians, all financial
records, case histories, X-ray films, imaging studies (including Studies) and
files of any type concerning patients of Company, or concerning patients
consulted, interviewed, or treated and cared for by Provider and its Designated
Physicians or any Substitute Physicians, including but not limited to,
information regarding patient names, addresses, telephone numbers and payor type
(the “Medical Records”) shall at all times belong to and remain the property of
Company and Company shall be deemed the “records owner” under Florida law,
notwithstanding the subsequent termination or expiration of this Agreement.
 Provider shall be entitled to have reasonable access to copies of all reports,
Medical Records, and supporting documents prepared during the Term of this
Agreement in order to properly perform the Professional Services.  The right of
access to records and reports shall survive the termination of this Agreement if
needed for a dispute or a claim.  Notwithstanding the foregoing, neither
Provider, nor the Designated Physicians or any Substitute Physician, shall, at
any time, utilize any of the Medical Records or any information contained
therein for personal use or benefit or for the use or benefit of any person or
entity other than Company.











- 4 -







--------------------------------------------------------------------------------



(b)

Governmental Agency Access.  Until the expiration of four (4) years after the
furnishing of Professional Services under this Agreement, upon written request
by the Secretary of the United States Department of Health and Human Services,
the United States Comptroller General, or any of their duly authorized
representatives, Provider and/or Company will make available the contracts,
books, documents, and records necessary to verify the nature and extent of the
costs of providing those services.  If either such party carries out any of the
duties of this Agreement through a subcontract with a value of Ten Thousand
Dollars ($10,000.00) or more over a twelve-month (12-month) period with a
related individual or organization, such contracting party agrees to include in
any such subcontract a clause permitting access by the Secretary, the
Comptroller General, and their representatives to the related subcontractor’s
books and records.  This Section 15(c) is included pursuant to and is governed
by the requirements of 42 USC § 1395x(v)(1)(I) and the regulations 42 CFR §§
420.300-420.304.  No attorney-client, accountant-client or other legal privilege
will be deemed to have been waived by virtue of this Agreement.  In the event of
a request for access, each such party agrees to notify the other party
immediately, to inform the other party as to what response will be made to the
request, and to provide the other party access to such books and records.
 Notwithstanding any provision in this Agreement to the contrary, Provider and
Company shall comply with lawful requests for access to records by federal,
state or local government agencies, unless otherwise ordered by a court or
administrative agency of competent jurisdiction.




8.

Professional Liability Insurance.




(a)

Provider.  During the Term, Provider shall, at Provider own expense, carry
professional liability (malpractice) insurance in the minimum amount of Two
Hundred Fifty Thousand Dollars ($250,000.00) for each claim and Seven Hundred
Fifty Thousand Dollars ($750,000.00) in the annual aggregate for the policy year
for the Designated Physicians. Such coverage shall include claims-made insurance
coverage for Designated Physician and any for a period of four (4) years
following the expiration or earlier termination of this Agreement or supply tail
coverage for this period.  Insurance policies maintained by Provider hereunder
shall apply on a primary basis.  Company shall not provide such insurance on
behalf of Provider, its Designated Physician nor shall it be liable for the
payment of any premiums on such insurance.  It shall be Provider responsibility
to ensure that such coverage exists.  Company shall, upon request, be provided
with evidence of such insurance and shall be notified immediately in the event
the Designated Physician’s or any insurance coverage is less than the
requirements of this Section 9(a).  Should Provider fail to provide Company with
documentation confirming such professional liability insurance, Company may
terminate the contract in accordance with Paragraph 7(d)(i).




(b)

Company.  During the Term, Company shall, at Company’s own expense, carry
professional liability (malpractice) insurance in the minimum amount of will be
$1,000,000 per occurrence and $3,000,000 in the aggregatetin the annual
aggregate for the policy year, which coverage may be a combination of
professional and entity liability coverage Such coverage shall include
claims-made insurance coverage for Designated Physician and for a period of four
(4) years following the expiration or earlier termination of this Agreement or
supply tail coverage for this period.  Provider shall not provide such insurance
coverage on behalf of Company nor shall it be liable for the payment of any
premiums on such insurance. It shall be Company’s responsibility to ensure that
such coverage exists.  Company shall provide Provider with evidence of such
insurance at the reasonable request of Provider.  Provider shall be notified
immediately in the event Company’s insurance coverage is less than the
requirements of this section 9(b).  Should Company fail to provide Provider with
documentation confirming such professional liability insurance, Provider may
terminate the contract in accordance with Paragraph 7(c)(i).




9.

Indemnification.




(a)

Provider.  Except as otherwise covered by Provider’s and/or Designated
Physician’s insurance, Provider hereby agrees to indemnify and save and hold
harmless Company (including all of its physicians, agents, shareholders,
officers and directors), from and against any and all claims, causes of action,
demands, charges, judgments, loss, damages or costs (including reasonable
attorneys’ fees) and other obligations and liabilities whatsoever which may
arise, directly or indirectly, as a result of, or in connection with, Provider’s
and its Designated Physician’s performance, non-performance, or material breach
of any provision of this Agreement, or of Provider’s and/or its Designated
Physician’s duties or obligations under this Agreement or as a result of
Provider’s and/or its Designated Physician’s actual or alleged negligence,
malpractice, improper or fraudulent billing, wrongful acts or omissions in
performing the requirements of this Agreement.





- 5 -







--------------------------------------------------------------------------------




(b)

Company.  Except as otherwise covered by Company’s insurance, Company hereby
agrees to indemnify and save and hold harmless Provider (including all of its
physicians, agents, shareholders, officers and directors) from and against any
and all claims, causes of action, demands, charges, judgments, loss, damages or
costs (including reasonable attorneys’ fees) and other obligations and
liabilities whatsoever which may arise, directly or indirectly, as a result of,
or in connection with, Company’s performance, non-performance, or material
breach of any provision of this Agreement, or of Company’s duties or obligations
under this Agreement or as a result of Company’s actual or alleged negligence,
malpractice, improper or fraudulent billing, wrongful acts or omissions in
performing the requirements of this Agreement.




10.

Restrictive Covenants.  For purposes of this Section, the term “Provider” shall
include the Provider's Designated Physician and any Substitute Physicians:




(a)

Confidential Information.  Provider agrees to keep in strict secrecy and
confidence, both during and after the Term, any and all information relating,
directly or indirectly, to Company, its business, or its Patients, Provider
assimilates or to which Provider has access during its engagement by Company and
which has not been publicly disclosed and is not a matter of common knowledge in
the fields of work of Company (collectively, “Confidential Information”).  The
parties agree that the term Confidential Information does not include
information that Provider can demonstrate:  (i) was in Provider’s possession
prior to its being furnished to such party under the terms of this Agreement,
provided the source of that information was not known by Provider to be bound by
a confidentiality agreement with, or other continual, legal or fiduciary
obligation of confidentiality to, Company; (ii) is now, or hereafter becomes,
through no act or failure to act on the part of Provider, generally known to the
public; or (iii) is rightfully obtained by Provider from a third party, without
breach of any obligation to Company.  Provider agrees that both during and after
the Term, Provider shall not, without prior written consent of Company, disclose
any such Confidential Information to any third party unless required to do so by
law.




(b)

Access to Confidential Information.  Notwithstanding the forgoing, each party
shall have access to, and may, at such party’s sole expense, make copies of the
Confidential Information of the other party to the extent such Confidential
Information is required pursuant to a valid subpoena, court order or other
compulsory legal process, is otherwise necessary for the defense of any private
or governmental action brought against the party, or is requested pursuant to an
audit of the Transcription Expenses.




(c)

Company Personnel and Providers.  During the Term, and for a period of two (2)
calendar years thereafter, the Designated Physician’s shall not, for the benefit
or on behalf of another, recruit, employ, contract, or procure the services of
any Company employee or provider without Company’s prior written consent.




(d).

Specific Performance.  Provider hereby acknowledges and agrees that any
violation by it of any provision of Section shall cause Company irreparable harm
and damage, and Provider further acknowledges and agrees that damages at law
shall be an insufficient remedy to Company if Provider violates the terms of
Section.  Accordingly it is agreed that Company shall be entitled, upon
application to a court of competent jurisdiction, to obtain injunctive relief to
enforce the provisions of such sections, which injunctive relief shall be in
addition to any other rights or remedies available to Company.  In any action or
proceeding by Company to obtain a temporary restraining order and/or preliminary
injunction, Provider hereby agrees to waive the necessity of Company’s posting
an injunction bond in order to obtain the temporary restraining order and/or
preliminary injunction.




11.

Compliance with Other Agreements.




(a)

Provider represents and warrants that the execution of this Agreement by
Provider and performance by Provider and its Designated Physicians will not
conflict with or result in a breach of any agreement binding on Provider or a
Designated Physician.




(b)

Company represents and warrants that the execution of this Agreement by Company
and Company’s performance will not conflict with or result in a breach of any
agreement binding on Company.








- 6 -







--------------------------------------------------------------------------------




12.

General Provisions.




(a)

Defined Terms.  The defined terms used in this Agreement shall have the meanings
specified below or in the Section in which they first appear.




"Affiliate" means of a Person means any other Person that directly or indirectly
through one or more intermediaries controls, is controlled by, or is under
common control with such Person, where “control” (including the terms
“controlled,” “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct, as trustee, executor
or otherwise, or cause the direction of the management or policies of a Person,
whether through the ownership of voting securities, by contract, agreement or
otherwise.




"Designated Physician" shall mean a radiologist employed or otherwise engaged by
one or more of the imaging centers of Provider or its Affiliate whose licensing
and insurance information has been provided to the Company.




“Government” means any federal, state, local or foreign government or any court
of competent jurisdiction, administrative agency, regulatory body, commission or
other governmental authority or instrumentality, domestic or foreign.




"Government Payor" shall mean any Government agency or entity which is not a
party to this Agreement, but is contractually, or otherwise, obligated to pay
for the services provided to a Patient.




"Modality Study" shall mean the performance of the professional component of a
diagnostic imaging study.




"Patient" shall mean any outpatient of Company.




“Person” means an individual, corporation, partnership, limited liability
company, firm, joint venture, association, joint stock company, trust,
unincorporated organization or other entity, or any Government agency or entity
or quasi-Government body or regulatory authority.




"Private Payor" shall mean any individual, insurance company, health maintenance
organization, or any other non-Government Payor which is not a party to this
Agreement, but is contractually, or otherwise, obligated to pay for the services
provided to a Patient.




"Professional Services" shall mean the performance of the professional
componsent of a Study as further described in Section 1.




"Study" shall mean an MRI study, CT study, PET study, X-Ray study, Ultrasound
study, or other modality study performed without or with contrast, and if with
contrast, intravenous or intraarticular or X-Ray Primary Study or Overread
Study, as applicable.




"




"Term" shall mean the term of this Agreement as defined in Section 4 hereof.




"Transcription" shall mean transcription services rendered by Provider's third
party transcription service provider, MedScript, for the documentation of the
professional component of a Study.  




(b)

Background.  The Background set forth in the beginning of this Agreement is true
and correct and incorporated herein by this reference.








- 7 -







--------------------------------------------------------------------------------




(c)

Patient Referrals.  Nothing contained in this Agreement shall require or
authorize Provider, the Designated Physician’s and/or any Substitute Physicians
to admit Patients to Company or otherwise to utilize Company as a precondition
to receiving the benefits set forth herein.




(d)

Change in Law.  In the event any changes in state or federal reimbursement laws
or regulations, or Government Payor or Private Payor payment schedules occur
during the term of this Agreement which materially affect either Provider or
Company, such affected party may request renegotiation of the applicable terms
of this Agreement by written notice to the other party.  If no new agreement is
reached within forty-five (45) days of receipt of such notice, then either party
may terminate this Agreement upon an additional sixty (60) days’ written notice.
 Provider and Company further agree that in the event that legislation is
enacted or a regulation is promulgated or a judicial or administrative decision
is rendered that affects, or may affect, the legality of this Agreement or
adversely affect the ability of either such party to perform its obligations or
receive the benefits intended hereunder, then, within ten (10) days following
notice by either such party of such event, each such party will negotiate in
good faith a substitute agreement to this Agreement which will carry out the
original intention of such parties to the extent possible in light of such
legislation, regulation, or decision.




(e)

Notices.  All notices and other writings required or permitted to be given under
the terms of this Agreement shall be hand delivered or mailed, postage prepaid
by certified or registered mail, return receipt requested, to the parties, as
follows:




To Provider

:

Provider Imaging Holdings LLC

Attn:  Richard Goldberg, M.D.

600 N Cattleman Road, Suite 100

Sarasota, Florida 34232




With a copy to:

Burgess, Harrell, Mancuso,

Colton & La Porta, P.A.

Attn: Donald Harrell, Esquire

1776 Ringling Boulevard

Sarasota, Florida 34236




To Company at:

Medical Imaging Corp.

Attn: Mitchell Geisler

#603-157 Adelaide St West

Toronto, ON, Canada

M5H 4E7







With a copy to:

Gelnbock Eiseman Assor Bell & Peskoe

Attn: Carl Van Demark, Esq

437 Madison Ave

New York, NY 10022




or to such addresses as the parties may hereafter designate in writing.




(f)

Successors and Assigns.  Except as provided otherwise in this Agreement, no
party may assign a right or delegate a duty under this Agreement without the
written consent of the other party.  All provisions of this Agreement are
binding upon, inure to the benefit of and are enforceable by or against the
parties and their respective heirs, executors, administrators or other legal
representatives and permitted successors and assigns.




(q)

Third-Party Beneficiary.  This Agreement is solely for the benefit of the
parties and their respective successors and permitted assigns, and no other
person has any right, benefit, priority or interest under or because of the
existence of this Agreement.





- 8 -







--------------------------------------------------------------------------------




(h)

Entire Agreement.  This Agreement, together with any schedules, exhibits,
appendices, and other attachments hereto, all of which are hereby incorporated
by reference and made a part of this Agreement, constitutes the entire agreement
between the parties, and supersedes all proposals, oral and written, and all
other communications between the parties in relation to the subject matter of
this Agreement.  The parties hereto agree that no warranties, inducements or
representations exist except as stated herein.




(i)

Amendments.  Amendments may be made to this Agreement only upon the mutual
consent and approval in writing by the parties.




(j)

No Waiver.  No waiver of a breach of any provision of this Agreement shall be
construed to be a waiver of any breach of any other provision.  No delay in
acting with regard to any breach of any provision of this Agreement shall be
construed to be a waiver of such breach.  Every right and remedy of each of the
parties shall be cumulative and any party, in its sole discretion, may exercise
any and all rights or remedies stated in this Agreement or otherwise available
at law or in equity.




(k)

Severability.  Each and every provision, section, subsection, paragraph, and
clause herein shall be separable from each and every other part hereof so that
the invalidity of any part hereof shall not affect the validity of the
remainder.




(l)

Attorneys’ Fees and Costs.  In any disputes arising out of, or in connection
with, this Agreement, the prevailing party shall be entitled to recover all
court costs and attorneys’ fees, including such costs and expenses incurred at
all levels of litigation, whether before or at trial, or on appeal.




(m)

Venue; Jurisdiction.  The parties agree that exclusive venue shall be in the
courts of Manatee County or Sarasota County, Florida for all disputes arising
out of this Agreement.  The parties each hereby consent to the jurisdiction of
such courts, agree to accept service of process by mail, and hereby waive any
jurisdictional or venue defenses otherwise available to them.




(n)

Governing Law; Venue; Jurisdiction.  This Agreement shall be governed by and
controlled by the laws of the State of Florida.




(o)

No Interpretation Against Draftsmen.  This Agreement shall not be interpreted
against or more strictly against a draftsman merely because of such party's role
in drafting this Agreement.




(p)

Headings.  Headings contained in this Agreement have been inserted herein only
as a matter of convenience and in no way define, limit, extend or describe the
scope of this Agreement or the intent of any provision hereof.




(q)

Number and Gender.  All pronouns and all variations thereof shall be deemed to
refer to the masculine, feminine or neuter, singular or plural, as the identity
of the person or persons or entity may require.




(r)

Authority.  Each party represents that the party has the requisite authority to
execute this Agreement.




(s)

Counterparts; Electronic Signature.  This Agreement may be executed in any
number of counterparts, all of which taken together shall constitute a single
Agreement.  A facsimile, e-mail, PDF or other electr4onic image of a signature
shall be deemed an original signature for all purposes.







[Signature Page Follows]





- 9 -







--------------------------------------------------------------------------------

[exhibit1012002.jpg] [exhibit1012002.jpg]





- 10 -







--------------------------------------------------------------------------------







Schedule 2(a)




Consideration




The Consideration for the performance of the Professional Services for a Patient
shall be as follows:




Seventy-Five Dollars ($75.00) for each MRI Study – whether with or without
contrast material (intravenous or intraarticular)




Fifty-Five Dollars ($55.00) for each CT Study - whether with or without contrast
material (intravenous or intraarticular)




Ninety-Five Dollars ($95.00) for each PET Study




Thirty-Five Dollars ($35.00) for each Ultrasound Study




Thirteen Dollars ($13.00) for each X-Ray Study.





























--------------------------------------------------------------------------------










Professional Services Agreement




This Professional Services Agreement (this “Agreement”) is entered into on
October 31, 2014 effective November 1, 2014 (the “Effective Date”), by and
between Partners Imaging Center of  Naples, LLC, a Florida limited liability
company (“Company”); and Partners Imaging Holdings LLC a Florida Limited
Liability Company (“Provider”); (each of Company and Provider may be referred to
as a “party”).




Background:




This Agreement is made pursuant to the Purchase Agreement (the "Purchase
Agreement") dated August 28, 2014 between Medical Imaging Corp. (as
"Purchaser"), and Partners Imaging Holdings LLC (as "Seller"), Partners Imaging
Center of Venice, LLC, Partners Imaging Center of Charlotte, LLC, Partners
Imaging Center of Naples, LLC, Richard M. Goldberg (a "Principal"), and Roman
Rozin (a "Principal"), under which Seller sold the interests in each Company to
Purchaser (the "Transactions").




The parties desire to engage Provider to provide radiology reading services for
patients of Company in accordance with this Agreement.




Now Therefore, in consideration of the mutual covenants, promises and agreements
hereinafter set forth, the parties hereto agree as follows:




1.

Engagement of Provider.  Company hereby engages Provider as the exclusive
provider of the Professional Services herein described to the Patients of
Company in accordance with this Agreement.




2.

Provider Obligations.




(a)

Professional Services.  Provider shall provide the Professional Services through
the Designated Physicians of Provider and its Affiliates.  Provider shall
provide the Professional Services via tele-radiology and shall not be required
to be on-site at Company’s office or facility. Company shall transmit each Study
for Professional Services through Company's PACS system.  Provider shall be
responsible for the timely interpretation and dictation of each Study provided
to Provider by Company.  Provider shall use commercially reasonable best efforts
to cause each Study to be interpreted and dictated by the Provider within
twenty-four (24) hours of the business day of receipt of such Study.  A Study
received on a Friday shall be interpreted and dictated by the following Monday
(or the next business day in the event of a legal holiday).  Provider and/or the
interpreting Designated Physicians or Substitute Physicians shall use best
efforts to notify Company immediately upon: (i) an interpretation of any Study
that reveals an immediate, life-threatening condition, (ii) an interpretation of
any Study that reveals an unanticipated significant condition, (iii) a request
by Company for a “STAT” report, or (iv) an interpretation of any Study that the
Designated Physicians or Substitute Physicians, by clinical judgment, deems
medically significant. In the event of a STAT call, Provider will use
commercially reasonable best efforts to dictate a report within 2 hours of being
notified of a STAT call.




(b)

Licensing; Medical Standards.  During the Term, the Designated Physicians shall
be duly licensed and qualified to practice medicine in the State of Florida, and
shall also maintain board certification in radiology.  All Professional Services
provided by the Designated Physicians shall be in accordance with the laws of
the State of Florida, the applicable standard of care in the community, and the
principles of medical ethics of the American Medical Association and the
American College of Radiology.




(c)

Availability.  Provider shall make its Designated Physicians available to
perform Professional Services on Monday through Friday between the hours of
8:00am – 5:00pm of each week during the Term, except as otherwise mutually
agreed by the parties.








- 1 -







--------------------------------------------------------------------------------




(d)

Non-Exclusive.  Nothing in this Agreement shall be construed to restrict
Provider from providing, or entering into other contracts or agreements to
provide professional services to other parties, including, without limitation,
providing professional services on behalf of other medical practices in the
community that compete with Company; provided, however, that any such activities
by Provider does not interfere with, or otherwise contravene, Provider
obligations hereunder or under the Purchase Agreement.




2.

Company Obligations.




(a)

Consideration.  Company shall pay Provider for the Professional Services
performed on the Patients, the consideration set forth on Schedule 2(a) which is
attached hereto and incorporated herein by reference (the “Consideration”).  The
Consideration shall be payable by Company to Provider on a monthly basis in
arrears within ten (10) business days of a Company’s receipt of an e-mailed or
other written invoice detailing the Professional Services rendered by Provider
in the preceding month (the “Invoice”).  Any late payments shall accrue interest
at the rate of one and one half percent (1½%) per month.  The parties believe
that the consideration payable hereunder constitutes fair market value within
the meaning of applicable health care laws, rules and regulations, and does not
take into account the volume or value of referrals or business otherwise
generated or which may be generated between the parties.




(b)

Exclusive Provider.  Company shall exclusively utilize Provider to perform the
Professional Services for its Patients.




(c)

Billings.  Company shall have the exclusive right to globally bill for both the
technical component and the professional component to all Patients.  All
billings to Patients for the professional component of each Study performed by
the Designated Physicians shall be automatically assigned to Company.




(d)

Imaging.  Company will, at its sole cost and expense, render the technical
component of all diagnostic imaging services to its Patients at its facility,
and provide diagnostic imaging films and other results to Provider for
interpretation or provide Provider with the capability to read the images or
results through teleradiology.




(e)

Licensure.  Company will at all times maintain in full force and effect all
requires and appropriate healthcare and other licenses and certifications for
the performance of its services to its Patients at its facility. This will
include licensure of technicians, equipment and the facility.




(f)

Provider shall provide copies of license and liability insurance for each
Designated Physician to the Company.




3.

Administration.




(a)

Nature of Relationship.  The parties to this Agreement are independent
contractors serving in a professional capacity.  Nothing contained in this
Agreement shall be interpreted as authorizing either party to control the means,
manner and method by which the other party exercises medical judgment, skill and
practice.  In the performance of Provider’s work and the duties and obligations
placed upon Provider under this Agreement, it is mutually understood and agreed
that Provider, its Designated Physicians and any Substitute Physicians are at
all times acting and performing as independent contractors and have no
contractual or agency relationship with Company.  This Agreement is not intended
to create a principal-agent, join venture, partnership or other similar
relationship between the parties.




(b)

Professional and Regulatory Standards.  Company, Provider, its Designated
Physicians and any Substitute Physician shall operate at all times in compliance
with all federal, state, and local laws, rules and regulations, and reasonable
methods of practice and procedure accepted and approved by the parties in
writing.








- 2 -







--------------------------------------------------------------------------------




(c)

No Fringe Benefits.  The parties acknowledge that the Designated Physicians and
any Substitute Physicians shall not be entitled to any Company fringe benefits
whatsoever under this Agreement, including, without limitation, health
insurance, disability insurance, life insurance, malpractice insurance, 401(k),
reimbursement for CME expenses, medical license and medical staff membership
fees, and dues for membership in societies and academies.  The Designated
Physicians and any Substitute Physicians shall not be paid time for any
vacation, holidays or sick days by Company.




(d)

Cooperation.  Company and Provider shall review and discuss as necessary the
ongoing implementation of this Agreement, to ensure that the provisions of this
Agreement are mutually respected and executed.  The parties shall use
commercially reasonable efforts to cooperate with each other in assisting each
other’s performance under this Agreement.




4.

Term and Termination.




(a)

Initial Term.  The term shall be for one (1) year, commencing on the Effective
Date (the “Initial Term”).




(b)

Renewal Term.  Upon conclusion of the Initial Term, or any subsequent Renewal
Term, this Agreement shall automatically renew for an additional term of one (1)
year (each a “Renewal Term”) (the applicable Initial Term and any Renewal
Term(s) may be referred to herein as the “Term”).




(c)

Termination After Initial Term by Either Party.  After the 1st anniversary of
this Agreement, either party may cancel this Agreement with 30 days advance
written notice of cancellation to the other party.




(d)

Termination by Provider.  Provider may terminate this Agreement immediately by
written notice to Company upon the occurrence of any of the following events:




(i)

Company’s failure to pay any amount due hereunder if such non-payment continues
in whole or in party for more than ten (10) days after written notice of
non-payment to Company;




(ii)

failure of Company to maintain the insurance required pursuant to this Agreement
and such failure continues for a period in excess of 30 days after Company's
receipt of written notice of said failure from Provider;




(iii)

Company's exclusion from participation in any Government Payor or Private Payor
program, or conviction, admission or imposition of penalties for any criminal or
civil offense relating to the provision of health care;




(iv)

Company commits an act of fraud or unethical practice;




(v)

Company fails to promptly and adequately perform the material duties of Company
under this Agreement and such failure continues for a period in excess of 30
days after Provider's written notice of said failure to Company;




(vi)

Company materially breaches any provision of this Agreement and such failure
continues for a period in excess of 30 days after Provider's written notice of
said failure to Company;




(vii)

the closure of Provider or cessation of its health care operations after 90 days
advance written notice by Provider to Company; and




(viii)

the sale of Provider, or all or substantially all of Provider's assets after 90
days advance written notice by Provider to Company.








- 3 -







--------------------------------------------------------------------------------




(e)

Termination by Company.  Company may terminate this Agreement immediately by
written notice to Provider upon the occurrence of any of the following events:




(i)

the failure of Provider to maintain the insurance required pursuant to this
Agreement and such failure continues for a period in excess of 30 days after
Company’s written request for proof of insurance to Provider;




(ii)

the Designated Physician and/or any Substitute Physician commits an act of fraud
or unethical practice;




(iii)

the Designated Physician and/or any Substitute Physician fails to promptly and
adequately perform the material duties under this Agreement and such failure
continues for a period in excess of 30 days after Company’s written notice of
said failure to Provider; and




(v)

the Designated Physician and/or any Substitute Physician materially breaches any
provision of this Agreement and such failure continues for a period in excess of
30 days after Company’s written notice of said failure to Provider;




(f)

No Limitation of Other Rights.  The exercise of the termination rights granted
to either party hereunder shall not limit or affect any other rights or remedies
of such party at equity or at law.




(g)

Rights Upon Termination; Survival of Provisions.  The termination of this
Agreement shall not affect a party's right hereunder as they existed prior to
termination.  If this Agreement is terminated for any reason, Company shall pay
Provider any Consideration earned, but not paid to Provider prior to such
termination.  All payment provisions shall survive the termination of this
Agreement.  All medical records provisions, restrictive covenants and indemnity
provisions shall survive the termination of this Agreement.




7.

Medical Records; Access.




(a)

Company Records; Access by Provider.  Company shall maintain all medical records
of Company in accordance with all applicable state and federal statutes and
regulations, and agrees that all such medical records shall be maintained for a
period of not less than ten (10) years from each patient’s last date of service.
 As between Company, Provider, and the Designated Physicians, all financial
records, case histories, X-ray films, imaging studies (including Studies) and
files of any type concerning patients of Company, or concerning patients
consulted, interviewed, or treated and cared for by Provider and its Designated
Physicians or any Substitute Physicians, including but not limited to,
information regarding patient names, addresses, telephone numbers and payor type
(the “Medical Records”) shall at all times belong to and remain the property of
Company and Company shall be deemed the “records owner” under Florida law,
notwithstanding the subsequent termination or expiration of this Agreement.
 Provider shall be entitled to have reasonable access to copies of all reports,
Medical Records, and supporting documents prepared during the Term of this
Agreement in order to properly perform the Professional Services.  The right of
access to records and reports shall survive the termination of this Agreement if
needed for a dispute or a claim.  Notwithstanding the foregoing, neither
Provider, nor the Designated Physicians or any Substitute Physician, shall, at
any time, utilize any of the Medical Records or any information contained
therein for personal use or benefit or for the use or benefit of any person or
entity other than Company.











- 4 -







--------------------------------------------------------------------------------



(b)

Governmental Agency Access.  Until the expiration of four (4) years after the
furnishing of Professional Services under this Agreement, upon written request
by the Secretary of the United States Department of Health and Human Services,
the United States Comptroller General, or any of their duly authorized
representatives, Provider and/or Company will make available the contracts,
books, documents, and records necessary to verify the nature and extent of the
costs of providing those services.  If either such party carries out any of the
duties of this Agreement through a subcontract with a value of Ten Thousand
Dollars ($10,000.00) or more over a twelve-month (12-month) period with a
related individual or organization, such contracting party agrees to include in
any such subcontract a clause permitting access by the Secretary, the
Comptroller General, and their representatives to the related subcontractor’s
books and records.  This Section 15(c) is included pursuant to and is governed
by the requirements of 42 USC § 1395x(v)(1)(I) and the regulations 42 CFR §§
420.300-420.304.  No attorney-client, accountant-client or other legal privilege
will be deemed to have been waived by virtue of this Agreement.  In the event of
a request for access, each such party agrees to notify the other party
immediately, to inform the other party as to what response will be made to the
request, and to provide the other party access to such books and records.
 Notwithstanding any provision in this Agreement to the contrary, Provider and
Company shall comply with lawful requests for access to records by federal,
state or local government agencies, unless otherwise ordered by a court or
administrative agency of competent jurisdiction.




8.

Professional Liability Insurance.




(a)

Provider.  During the Term, Provider shall, at Provider own expense, carry
professional liability (malpractice) insurance in the minimum amount of Two
Hundred Fifty Thousand Dollars ($250,000.00) for each claim and Seven Hundred
Fifty Thousand Dollars ($750,000.00) in the annual aggregate for the policy year
for the Designated Physicians. Such coverage shall include claims-made insurance
coverage for Designated Physician and any for a period of four (4) years
following the expiration or earlier termination of this Agreement or supply tail
coverage for this period.  Insurance policies maintained by Provider hereunder
shall apply on a primary basis.  Company shall not provide such insurance on
behalf of Provider, its Designated Physician nor shall it be liable for the
payment of any premiums on such insurance.  It shall be Provider responsibility
to ensure that such coverage exists.  Company shall, upon request, be provided
with evidence of such insurance and shall be notified immediately in the event
the Designated Physician’s or any insurance coverage is less than the
requirements of this Section 9(a).  Should Provider fail to provide Company with
documentation confirming such professional liability insurance, Company may
terminate the contract in accordance with Paragraph 7(d)(i).




(b)

Company.  During the Term, Company shall, at Company’s own expense, carry
professional liability (malpractice) insurance in the minimum amount of will be
$1,000,000 per occurrence and $3,000,000 in the aggregatetin the annual
aggregate for the policy year, which coverage may be a combination of
professional and entity liability coverage Such coverage shall include
claims-made insurance coverage for Designated Physician and for a period of four
(4) years following the expiration or earlier termination of this Agreement or
supply tail coverage for this period.  Provider shall not provide such insurance
coverage on behalf of Company nor shall it be liable for the payment of any
premiums on such insurance. It shall be Company’s responsibility to ensure that
such coverage exists.  Company shall provide Provider with evidence of such
insurance at the reasonable request of Provider.  Provider shall be notified
immediately in the event Company’s insurance coverage is less than the
requirements of this section 9(b).  Should Company fail to provide Provider with
documentation confirming such professional liability insurance, Provider may
terminate the contract in accordance with Paragraph 7(c)(i).




9.

Indemnification.




(a)

Provider.  Except as otherwise covered by Provider’s and/or Designated
Physician’s insurance, Provider hereby agrees to indemnify and save and hold
harmless Company (including all of its physicians, agents, shareholders,
officers and directors), from and against any and all claims, causes of action,
demands, charges, judgments, loss, damages or costs (including reasonable
attorneys’ fees) and other obligations and liabilities whatsoever which may
arise, directly or indirectly, as a result of, or in connection with, Provider’s
and its Designated Physician’s performance, non-performance, or material breach
of any provision of this Agreement, or of Provider’s and/or its Designated
Physician’s duties or obligations under this Agreement or as a result of
Provider’s and/or its Designated Physician’s actual or alleged negligence,
malpractice, improper or fraudulent billing, wrongful acts or omissions in
performing the requirements of this Agreement.





- 5 -







--------------------------------------------------------------------------------




(b)

Company.  Except as otherwise covered by Company’s insurance, Company hereby
agrees to indemnify and save and hold harmless Provider (including all of its
physicians, agents, shareholders, officers and directors) from and against any
and all claims, causes of action, demands, charges, judgments, loss, damages or
costs (including reasonable attorneys’ fees) and other obligations and
liabilities whatsoever which may arise, directly or indirectly, as a result of,
or in connection with, Company’s performance, non-performance, or material
breach of any provision of this Agreement, or of Company’s duties or obligations
under this Agreement or as a result of Company’s actual or alleged negligence,
malpractice, improper or fraudulent billing, wrongful acts or omissions in
performing the requirements of this Agreement.




10.

Restrictive Covenants.  For purposes of this Section, the term “Provider” shall
include the Provider's Designated Physician and any Substitute Physicians:




(a)

Confidential Information.  Provider agrees to keep in strict secrecy and
confidence, both during and after the Term, any and all information relating,
directly or indirectly, to Company, its business, or its Patients, Provider
assimilates or to which Provider has access during its engagement by Company and
which has not been publicly disclosed and is not a matter of common knowledge in
the fields of work of Company (collectively, “Confidential Information”).  The
parties agree that the term Confidential Information does not include
information that Provider can demonstrate:  (i) was in Provider’s possession
prior to its being furnished to such party under the terms of this Agreement,
provided the source of that information was not known by Provider to be bound by
a confidentiality agreement with, or other continual, legal or fiduciary
obligation of confidentiality to, Company; (ii) is now, or hereafter becomes,
through no act or failure to act on the part of Provider, generally known to the
public; or (iii) is rightfully obtained by Provider from a third party, without
breach of any obligation to Company.  Provider agrees that both during and after
the Term, Provider shall not, without prior written consent of Company, disclose
any such Confidential Information to any third party unless required to do so by
law.




(b)

Access to Confidential Information.  Notwithstanding the forgoing, each party
shall have access to, and may, at such party’s sole expense, make copies of the
Confidential Information of the other party to the extent such Confidential
Information is required pursuant to a valid subpoena, court order or other
compulsory legal process, is otherwise necessary for the defense of any private
or governmental action brought against the party, or is requested pursuant to an
audit of the Transcription Expenses.




(c)

Company Personnel and Providers.  During the Term, and for a period of two (2)
calendar years thereafter, the Designated Physician’s shall not, for the benefit
or on behalf of another, recruit, employ, contract, or procure the services of
any Company employee or provider without Company’s prior written consent.




(d).

Specific Performance.  Provider hereby acknowledges and agrees that any
violation by it of any provision of Section shall cause Company irreparable harm
and damage, and Provider further acknowledges and agrees that damages at law
shall be an insufficient remedy to Company if Provider violates the terms of
Section.  Accordingly it is agreed that Company shall be entitled, upon
application to a court of competent jurisdiction, to obtain injunctive relief to
enforce the provisions of such sections, which injunctive relief shall be in
addition to any other rights or remedies available to Company.  In any action or
proceeding by Company to obtain a temporary restraining order and/or preliminary
injunction, Provider hereby agrees to waive the necessity of Company’s posting
an injunction bond in order to obtain the temporary restraining order and/or
preliminary injunction.




11.

Compliance with Other Agreements.




(a)

Provider represents and warrants that the execution of this Agreement by
Provider and performance by Provider and its Designated Physicians will not
conflict with or result in a breach of any agreement binding on Provider or a
Designated Physician.




(b)

Company represents and warrants that the execution of this Agreement by Company
and Company’s performance will not conflict with or result in a breach of any
agreement binding on Company.








- 6 -







--------------------------------------------------------------------------------




12.

General Provisions.




(a)

Defined Terms.  The defined terms used in this Agreement shall have the meanings
specified below or in the Section in which they first appear.




"Affiliate" means of a Person means any other Person that directly or indirectly
through one or more intermediaries controls, is controlled by, or is under
common control with such Person, where “control” (including the terms
“controlled,” “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct, as trustee, executor
or otherwise, or cause the direction of the management or policies of a Person,
whether through the ownership of voting securities, by contract, agreement or
otherwise.




"Designated Physician" shall mean a radiologist employed or otherwise engaged by
one or more of the imaging centers of Provider or its Affiliate whose licensing
and insurance information has been provided to the Company.




“Government” means any federal, state, local or foreign government or any court
of competent jurisdiction, administrative agency, regulatory body, commission or
other governmental authority or instrumentality, domestic or foreign.




"Government Payor" shall mean any Government agency or entity which is not a
party to this Agreement, but is contractually, or otherwise, obligated to pay
for the services provided to a Patient.




"Modality Study" shall mean the performance of the professional component of a
diagnostic imaging study.




"Patient" shall mean any outpatient of Company.




“Person” means an individual, corporation, partnership, limited liability
company, firm, joint venture, association, joint stock company, trust,
unincorporated organization or other entity, or any Government agency or entity
or quasi-Government body or regulatory authority.




"Private Payor" shall mean any individual, insurance company, health maintenance
organization, or any other non-Government Payor which is not a party to this
Agreement, but is contractually, or otherwise, obligated to pay for the services
provided to a Patient.




"Professional Services" shall mean the performance of the professional
componsent of a Study as further described in Section 1.




"Study" shall mean an MRI study, CT study, PET study, X-Ray study, Ultrasound
study, or other modality study performed without or with contrast, and if with
contrast, intravenous or intraarticular or X-Ray Primary Study or Overread
Study, as applicable.




"




"Term" shall mean the term of this Agreement as defined in Section 4 hereof.




"Transcription" shall mean transcription services rendered by Provider's third
party transcription service provider, MedScript, for the documentation of the
professional component of a Study.  




(b)

Background.  The Background set forth in the beginning of this Agreement is true
and correct and incorporated herein by this reference.








- 7 -







--------------------------------------------------------------------------------




(c)

Patient Referrals.  Nothing contained in this Agreement shall require or
authorize Provider, the Designated Physician’s and/or any Substitute Physicians
to admit Patients to Company or otherwise to utilize Company as a precondition
to receiving the benefits set forth herein.




(d)

Change in Law.  In the event any changes in state or federal reimbursement laws
or regulations, or Government Payor or Private Payor payment schedules occur
during the term of this Agreement which materially affect either Provider or
Company, such affected party may request renegotiation of the applicable terms
of this Agreement by written notice to the other party.  If no new agreement is
reached within forty-five (45) days of receipt of such notice, then either party
may terminate this Agreement upon an additional sixty (60) days’ written notice.
 Provider and Company further agree that in the event that legislation is
enacted or a regulation is promulgated or a judicial or administrative decision
is rendered that affects, or may affect, the legality of this Agreement or
adversely affect the ability of either such party to perform its obligations or
receive the benefits intended hereunder, then, within ten (10) days following
notice by either such party of such event, each such party will negotiate in
good faith a substitute agreement to this Agreement which will carry out the
original intention of such parties to the extent possible in light of such
legislation, regulation, or decision.




(e)

Notices.  All notices and other writings required or permitted to be given under
the terms of this Agreement shall be hand delivered or mailed, postage prepaid
by certified or registered mail, return receipt requested, to the parties, as
follows:




To Provider

:

Provider Imaging Holdings LLC

Attn:  Richard Goldberg, M.D.

600 N Cattleman Road, Suite 100

Sarasota, Florida 34232




With a copy to:

Burgess, Harrell, Mancuso,

Colton & La Porta, P.A.

Attn: Donald Harrell, Esquire

1776 Ringling Boulevard

Sarasota, Florida 34236




To Company at:

Medical Imaging Corp.

Attn: Mitchell Geisler

#603-157 Adelaide St West

Toronto, ON, Canada

M5H 4E7







With a copy to:

Gelnbock Eiseman Assor Bell & Peskoe

Attn: Carl Van Demark, Esq

437 Madison Ave

New York, NY 10022




or to such addresses as the parties may hereafter designate in writing.




(f)

Successors and Assigns.  Except as provided otherwise in this Agreement, no
party may assign a right or delegate a duty under this Agreement without the
written consent of the other party.  All provisions of this Agreement are
binding upon, inure to the benefit of and are enforceable by or against the
parties and their respective heirs, executors, administrators or other legal
representatives and permitted successors and assigns.




(q)

Third-Party Beneficiary.  This Agreement is solely for the benefit of the
parties and their respective successors and permitted assigns, and no other
person has any right, benefit, priority or interest under or because of the
existence of this Agreement.





- 8 -







--------------------------------------------------------------------------------




(h)

Entire Agreement.  This Agreement, together with any schedules, exhibits,
appendices, and other attachments hereto, all of which are hereby incorporated
by reference and made a part of this Agreement, constitutes the entire agreement
between the parties, and supersedes all proposals, oral and written, and all
other communications between the parties in relation to the subject matter of
this Agreement.  The parties hereto agree that no warranties, inducements or
representations exist except as stated herein.




(i)

Amendments.  Amendments may be made to this Agreement only upon the mutual
consent and approval in writing by the parties.




(j)

No Waiver.  No waiver of a breach of any provision of this Agreement shall be
construed to be a waiver of any breach of any other provision.  No delay in
acting with regard to any breach of any provision of this Agreement shall be
construed to be a waiver of such breach.  Every right and remedy of each of the
parties shall be cumulative and any party, in its sole discretion, may exercise
any and all rights or remedies stated in this Agreement or otherwise available
at law or in equity.




(k)

Severability.  Each and every provision, section, subsection, paragraph, and
clause herein shall be separable from each and every other part hereof so that
the invalidity of any part hereof shall not affect the validity of the
remainder.




(l)

Attorneys’ Fees and Costs.  In any disputes arising out of, or in connection
with, this Agreement, the prevailing party shall be entitled to recover all
court costs and attorneys’ fees, including such costs and expenses incurred at
all levels of litigation, whether before or at trial, or on appeal.




(m)

Venue; Jurisdiction.  The parties agree that exclusive venue shall be in the
courts of Manatee County or Sarasota County, Florida for all disputes arising
out of this Agreement.  The parties each hereby consent to the jurisdiction of
such courts, agree to accept service of process by mail, and hereby waive any
jurisdictional or venue defenses otherwise available to them.




(n)

Governing Law; Venue; Jurisdiction.  This Agreement shall be governed by and
controlled by the laws of the State of Florida.




(o)

No Interpretation Against Draftsmen.  This Agreement shall not be interpreted
against or more strictly against a draftsman merely because of such party's role
in drafting this Agreement.




(p)

Headings.  Headings contained in this Agreement have been inserted herein only
as a matter of convenience and in no way define, limit, extend or describe the
scope of this Agreement or the intent of any provision hereof.




(q)

Number and Gender.  All pronouns and all variations thereof shall be deemed to
refer to the masculine, feminine or neuter, singular or plural, as the identity
of the person or persons or entity may require.




(r)

Authority.  Each party represents that the party has the requisite authority to
execute this Agreement.




(s)

Counterparts; Electronic Signature.  This Agreement may be executed in any
number of counterparts, all of which taken together shall constitute a single
Agreement.  A facsimile, e-mail, PDF or other electr4onic image of a signature
shall be deemed an original signature for all purposes.







[Signature Page Follows]





- 9 -







--------------------------------------------------------------------------------

[exhibit1012003.jpg] [exhibit1012003.jpg]





- 10 -







--------------------------------------------------------------------------------







Schedule 2(a)




Consideration




The Consideration for the performance of the Professional Services for a Patient
shall be as follows:




Seventy-Five Dollars ($75.00) for each MRI Study – whether with or without
contrast material (intravenous or intraarticular)




Fifty-Five Dollars ($55.00) for each CT Study - whether with or without contrast
material (intravenous or intraarticular)




Ninety-Five Dollars ($95.00) for each PET Study




Thirty-Five Dollars ($35.00) for each Ultrasound Study




Thirteen Dollars ($13.00) for each X-Ray Study.





















